DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of July 9, 2021.  The rejections are stated below.  Claims 1-11, 13-18, and 21-23 are pending and have been examined.

Response to Arguments
2.	Applicant's arguments with respect to claims 1-11, 13-18, and 21-23 are rejected under 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Means-Plus-Function

3.	Claim 13 recites:
“a fractional account manager, an accounts configuration engine, card generator …”.
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “wherein the third computing device is configured to send a reply communication”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  Dependent claims 14-18 and 22 do not remedy the deficiency of claim 13 and stand rejected on the same grounds.


Means-Plus-Function
4.	Claim 23 recites:
“a partitioner, an allotment engine, and card generator…”.
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “wherein the third computing device is configured to send a reply communication”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

5.	Claims 13-18 and 22-23 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10, 13-18, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen [US Patent No. 7,181,424 B1] in view of Azeez et al. [US Pub No. 2016/0035022 A1].

8.	Regarding claim 1, Cohen discloses an account holder-controlled method for generating credit cards for an account of the account holder, comprising:
	extending a user interface to the account holder associated with a bank account (Col 12 lines 46-61), 
	receiving user input from the user interface for subdividing the bank account, under control of the account holder (Col 12 lines 46-61);
	subdividing the bank account into one or more subaccounts based on the user input (Col 8 lines 40-50, Col 9 lines 1-49, Col 10 lines 23-45, Col 11 lines 30-56, Col 12 line 57 through Col 13 line 7, Col 13 line 66 through Col 14 line 24);
	generating a unique account number for each of the one or more subaccounts; (Col 3 lines 3-67).
	Cohen does not disclose however Azeez teaches as selected by the account holder, generating a respective physical credit card at a location of the account holder for one or more of the subaccounts, each respective physical credit card having a generated credit card number for use in public commerce (Figure 1, Figure 4, 0027-0028, 0035, 038, 0040-0041, 0044, 0059).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.
9.	Regarding claim 2, Cohen in view of Azeez discloses the account holder-controlled method of claim 1, further comprising:
	allotting an asset of the master bank account to the one or more subaccounts as respective assets of the one or more subaccounts based on the user input of the account holder (Col 9 lines  1-13 and 49-57); and
 	assigning the respective the asset of one of the subaccounts to the respective physical credit card generated for the subaccount at the location of the account holder (Col 9 lines 1-30).

10.	Regarding claim 3, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, wherein the asset of the bank account comprises a cash balance to be allotted to the one or more subaccounts as respective assets (Col 9 lines 1-57).

11.	Regarding claim 4, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, wherein the assets of the bank account is statically partitioned between the bank account and the one more subaccounts, based on the user input of the account holder (Col 9 lines 1-57).

12.	Regarding claim 5, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, wherein the asset of the master bank account comprises a total available credit statically partitioned between the master bank account and the one or more subaccounts, based on the user input of the account holder (Col 9 lines 1-57).
13.	Regarding claim 6, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, wherein the asset of the bank account comprises a cash balance dynamically allotted between the bank account and the one or more subaccounts based on the user input of the account holder (Col 9 lines 48-57);
 	wherein the master bank account and the one or more subaccounts use the cash balance on a first-come-first-serve basis (Col 9 lines 48-57); and
wherein a use of at least part of the cash balance by the master bank account or the one or more subaccounts dynamically decreases the amount of the cash balance available to the bank account and the one or more subaccounts (Col 9 lines 48-57).

14.	Regarding claim 7, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, wherein the asset of the bank account comprises a total available credit and the total available credit is dynamically allotted between the master bank account and the one or more subaccounts based on the user input of the account holder (Col 9 lines 48-57);
wherein the master bank account and the one or more subaccounts use a remaining total available credit on a first-come-first- serve basis (Col 9 lines 48-57); and
wherein a use of at least part of the total available credit by the master bank account or the one or more subaccounts dynamically decreases the total available credit available to the bank account and the one or more subaccounts (Col 9 lines 48-57).

15.	Regarding claim 8, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, further comprising statically partitioning account holder-selected amounts of the asset of the bank account for use in bank account and in one more of the subaccounts based on the user input of the account holder (Col 2 line 55 through Col 3 line 55-67, Col 9 lines 1-7, Col 10 lines 16-23); and 
	dynamically allotting a remaining subaccounts based on the user input of the account holder (Col 11 line 57 through Col 12 line 33, Col 12. Lines 46-61, Col 13 lines 15-30).

16.	Regarding claim 9, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, further comprising applying a use filter on one of the subaccounts based on the user input of the account holder, the use filter selected from the group consisting of a spending rule, a restriction on dates that the subaccount may be used, a restriction on hours of the day that the subaccount may be used, a restriction on a location where the subaccount may be used, a restriction on an amount that can be spent or charged during certain hours, and a limit on types of transactions (Col. 5 lines 5-16, Col. 7 line 1 through Col 8 line 67, claim 7); and
applying the use filter to control transactions of the physical credit card of the subaccount (Col. 5 lines 5-16, Col. 7 line 1 through Col 8 line 67, claim 7).

17.	Regarding claim 10, Cohen in view of Azeez discloses the account holder-controlled method of claim 2, further comprising generating the physical credit card for the subaccount at the location of the account holder for exclusive use by a user other than the account holder (Azeez 0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

18.	Regarding claim 13, Cohen discloses a system, comprising: 
	receiving a user input of the account holder (Col 12 lines 46-61);
	subdividing bank account into one or more subaccounts, based on the user input of the account holder (Col 12 lines 46-61).
	Cohen does not disclose however Azeez teaches a fractional account manager associated with a bank account of an account holder (0046);
	Cohen does not disclose however Azeez teaches a user interface extendable from the fractional account manager (Figures 3a-3d);
	Cohen does not disclose however Azeez teaches a card generator for producing a respective physical credit card at a location of the account holder for one or more of the subaccounts, each respective physical credit card having a generated credit card number for use in public commerce (0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

19.	Regarding claim 14, Cohen in view of Azeez discloses the system of claim 13,
	wherein the accounts configuration engine assigns a respective account number to each of the one or more subaccounts (Col. 9 lines 1-13 and 49-57, Col. 12 lines 46-61);
	wherein the accounts configuration engine allots an asset of the bank account to at least one of the one or more subaccounts based on the user input of the account holder, wherein the physical credit card is provided access to the asset allotted to the at least one subaccount (Col. 9 lines 1-13 and 49-57, Col. 12 lines 46-61).

20.	Regarding claim 15, Cohen in view of Azeez discloses the system of claim 14, further comprising a static practitioner to divide total assets of the bank account statically between the bank account and the one or more subaccounts based on the user input of the account holder (Col 9 lines 1-7 and 48-57, Col. 12 lines 46-61).
 	Cohen does not disclose however Azeez teaches wherein respective physical credit cards of the one or more subaccounts produced at the location of the account holder by the card generator each have access to a fraction of the assets of the bank account partitioned statically from the bank account by the static practitioner. (0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

21.	Regarding claim 16, Cohen in view of Azeez discloses the system of claim 15,
	wherein assets of the bank account comprise a total available credit and the total available credit is statically partitioned between the bank account and the one or more subaccounts based on the user input of the account holder (Col 9 lines 1-7 and 48-57, Col. 12 lines 46-61); and
 	Cohen does not disclose however Azeez teaches wherein respective physical credit cards of the one or more subaccounts produced at the location of the account holder by the card generator each have access to a fraction of the total available credit partitioned statically from the bank account by the static practitioner. (0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

22.	Regarding claim 17, Cohen in view of Azeez discloses the system of claim 14, further comprising a dynamic allotment engine to dynamically assign assets of the bank account between the bank account and the one or more subaccounts based on the user input of the account holder (Col 2 line 55 through Col. 3 line 2, Col. 3 lines 55-67);
	wherein the dynamic allotment engine allots the assets to the bank account and to each of the one or more subaccounts on a first-come-first-serve basis (Col. 9 lines 1-7, Col 10 lines 16-23, Col. 11 line 57 through Col. 12 line 33); and
wherein when at least part of the assets are used by the bank account or the one or more subaccounts the dynamic allotment engine dynamically adjusts a respective available asset for each of the bank account and the one or more subaccounts (Col. 12 lines 46-61, Col.13 lines 15-30)..

23.	Regarding claim 18, Cohen in view of Azeez discloses the system of claim 14,
	further comprising one or more filters applicable to one of the subaccounts based on the user input of the account holder, each use filter selected from the group consisting of a spending rule, a restriction on dates that the subaccount may be used, a restriction on hours of the day that the subaccount may be used, a restriction on a location where the subaccount may be used, a restriction on an amount that can be spent or charged during certain hours, and a limit on types of transactions (Col. 5 lines 5-16, Col. 7 line 1-8, claim 7).

24.	Regarding claim 21, Cohen in view of Azeez discloses the account holder-controlled method of claim 1, further comprising generating a printed blank check, a book of printed blank checks, a printed gift certificate, or a physical debit card at a location of the account holder for one of the subaccounts based on the user input of the account holder (0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

25.	Regarding claim 22, Cohen in view of Azeez discloses the system of claim 13, wherein the card generator produces a printed blank check, a book of printed blank checks, a printed gift certificate, or a physical debit card at a location of the account holder for one of the subaccounts based on the user input of the account holder (0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

26.	Regarding claim 23, Cohen discloses a bank account fractionator, comprising:
	receiving input from an account holder for partitioning the bank account of the account holder into subaccounts (Col 12 lines 46-61);
	a practitioner for dividing the bank account into the subaccounts based on the input from the account holder (Col 12 lines 46-61);
	assigning assets of the bank account into respective assets of the subaccounts based on the input from the account holder (Col 8 lines 40-50, Col 9 lines 1-49, Col 10 lines 23-45, Col 11 lines 30-56, Col 12 line 57 through Col 13 line 7, Col 13 line 66 through Col 14 line 24).
	Cohen does not disclose however Azeez teaches a user interface (Figures 3a-3d).
	Cohen does not disclose however Azeez teaches an allotment engine (0046).
	Cohen does not disclose however Azeez teaches a card generator to produce a respective physical credit card at a location of the account holder for one or more of the subaccounts, each physical credit card bearing a generated credit card number for use in public commerce (0028, 0046, 0049, 0053, 0058).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Azeez.  The rationale to combine the teachings would be In order to provide users with a convenient means to open a new account and print a card in real time by traveling to user locations instead of the user having to make a trip to a banking center the mobile kiosk of Azeez provides the service “where people are likely to be engaged in commercial services” such as travel venues, retail venues, entertainment venues, store lobbies or parking lots.

Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen [US Patent No. 7,181,424 B1] in view of Azeez et al. [US Pub No. 2016/0035022 A1] and further in view of Ghosh [US Pub No. 2016/0035022 A1].

29.	Regarding claim 11, neither Cohen or Azeez disclose however Ghosh teaches generating a physical credit card as an access device for each respective subaccount based on the user input of the account holder, wherein each respective credit card bears a name of a respective user other than the account holder (0018, 0029);
	when selected by the account holder, subjecting each credit card to one or more use filters selected by the account holder (0018, 0029). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Cohen to include the teachings of Ghosh.  The rationale to combine the teachings would be In allowing for the production of cards that are indistinguishable from typical credit cards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692